DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		Specification
Amendment to the Specification is accepted.

Response to Arguments
Applicant’s arguments, see remarks Page 6, filed 04/11/2022 with respect to interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  The claims are not interpreted under 35 USC 112(f).
Applicant’s arguments, see remarks Pages 6-7, filed 04/11/2022 with respect to rejection of claims under 35 USC 112(a) have been fully considered and are persuasive.  The rejections have been withdrawn.
 
Allowable Subject Matter
Claims 1-2, 6-7, 11-12 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 6, 11 and 16 are allowable because the combination of prior art fails to expressly teach, a communication interface configured to transmit the transmission image to the display device for magnifying the pre-processed non-target area to match a region other than the gaze region in the screen, and displaying the target area at the gaze region and the magnified non-target area at the region other than the gaze region in the screen and a region other than the gaze region in the screen, respectively,”
Claims 2, 7, 12 and 17 are allowable over prior arts due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616                                                                                                                                                                                             a